DETAILED ACTION
This final office action is responsive to applicant’s amendment filed on 01/28/2022 in which claims 1, 8, and 15 were amended.
Claims 1 - 20 are currently pending and under examination, of which claims 1, 8, and 15 are independent claims. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments dated 01/28/2022 regarding the prior art have been considered, but they are moot in view of the new grounds of rejection as necessitated by applicant’s amendments. New art is identified with respect to present claim status, of particular consideration is the reference Kang.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-10, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Hoang et al., “Crowdsensing and Analyzing Micro-Event Tweets for Public Transportation”, hereinafter Hoang, in view of 
Kang, Seokho “Heterogeneous Ensemble Learning for Multi-class Classification” hereinafter Kang, in view of 
Chen et al., “Dynamic Cluster-Based Over-Demand Prediction in Bike Sharing Systems”, hereinafter Chen.
With respect to claim 1, Hoang teaches: 
A computer-implemented method {Hoang [P.2161 Sect.VI ¶3] “Classification methods. We address the event type classification problem” where computer-implementation is [P.2157 Sect.I ¶4] “mobile phones of commuters involved in participatory sensing” Figs 1-2} comprising: 
receiving unstructured event data describing potential future events from third party systems that are external to a system that facilitates trips {Hoang [P.2159 Sect.III ¶1-2] “data harvesting from social media and the Web” comprises “unstructured tweet” (Twitter is 3rd party) and/or [P.2161 Sect.VI ¶3] “predict events on an unlabeled tweet” where an event which is predicted is potential/future}; 
extracting feature values from the unstructured event data, the feature values including information about the potential future events {Hoang [P.2162 ¶1] “the tweet is used as a feature” being [P.2160 RtCol] tokenized features for entity extraction}; 
generating a set of one or more validated events based on the unstructured event data and; {Hoang [P.2159 ¶3] “event-type classification” generated from “sense-making engine which transforms all unstructured tweet content”. Further, set of validated events is Table IV [P.2161] where validating is [P.2161 Sect.VI ¶3] “assign the tweet the event type with the higher classification score”}; 
selecting an intervention for implementation within the geofence responsive to at least one of (i) the set of one or more event intensity score values, (ii) the set of one or more 2validated events, or (iii) the set of event types determined for each of the validated events {Hoang [P.2157 SectI.A ¶2] “resolving some detected bus issues. For example, a micro-event reported a lost item left on a bus, the bus operator may immediately alert the bus driver to quickly retrieve the lost item… micro-event feedback” is exemplar intervention to resolve issue, and responsiveness is detailed [P.2161 Sect.VI] “micro-event classification” comprises “event-type labels… pair of event types” and [P.2159 Sect.III ¶3] “correlation analysis seeks to determine how entity, event and sentiment may be correlated with one another in micro-event feedback”}; and 
implementing the selected intervention {Hoang [P.2157 SectI.A ¶2] “retrieve the lost item” and/or [P.2165 Sect.D ¶3] “Example 2… bus services 182 and 182M rerouted”}. 
However, Hoang does disclose per amendment.
Kang teaches:
for at least one of the set of one or more validated events: 
		accessing a plurality of machine learning models, each machine learning model trained to predict a likelihood of a given validated event having an event type, wherein each of the plurality of machine learning models predicts a likelihood for a different event type {Kang clearly illustrates multi-class classification with ensemble/meta learning and validation set, see same Figs 3.2 and/or 4.1 per [P.28, 51], reproduced below for convenience. Each classifier is a machine learning model. Implementation is introduced Alg. 1 [P.25] and further improved. In Alg.1 [P.25] input includes the datasets D and D’ as training and validation, respectively. Per intro [P.11 ¶2] “A classifier trained by a classification algorithm predicts the class of new instances according to the posterior probability” is probabilistic, e.g. regression, svm, finite number sets and/or prediction scores. Different event types are with regard to class being multi-class where events are any use case such as vehicle dataset with classes per [P.39] Table3.5}; 

    PNG
    media_image1.png
    830
    1099
    media_image1.png
    Greyscale

		generating, using each of the plurality of machine learning models, a set of predicted likelihoods of possible event types of the validated event {Kang [P.52 ¶2] “prediction scores stk,i are computed for every validation instance” prediction scores are likelihoods, detailed [P.53] Alg.3 Line6}; 
		determining, based on the generated predicted likelihoods for each of the one or more possible event types, a set of event types for which the predicted likelihoods exceed a threshold likelihood associated with the event type {Kang [P.13 ¶3] “instances whose scores are out of the pre-defined threshold are rejected” for example thresholding the prediction scores previously noted is per [P.52-53] “argmax” function of meta-classifier where max of argmax is a threshold. Simply, determining event types is a classification task whereby target/predicted labels are regressed from base classifiers to meta-classifier. See also [P.72-76] Eqs 5.1-5.2 argmax wrt ≥ θ noting “We can easily control the trade-off between accuracy and rejection by changing the rejection threshold”};
	Kang is directed to machine-learning models and validation thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the techniques of Kang in combination with Hoang for the motivation being that contributions note “accurate, fast, and reliable classification… minimum validation error” (Kang [P.109], [P.23 ¶1]) whereby “The basic idea of meta-learning is to build a meta-classifier that predicts target labels by combining the predictions of base classifiers” (Kang [P.18 ¶2]).
	However, Hoang and Kang does not disclose the following limitation.
	Chen teaches: 
		responsive to the event having above a threshold likelihood of one or more event types, generating, for the event, a set of one or more event intensity score values associated with the event within a geofence with a certain timeframe by applying at least one of the feature values extracted from the unstructured event data to an event prediction model {Chen [P.844 Tbl.2] scores of IF being “impacting factor” for different event types (i.e. sports game, concert, etc.) is an event intensity score value which are illustrated for events within geofence and timeframe see Figs 5, 1 and Table 1. Feature vectors are constructed responsive to threshold τ over weighted contextual features [P.845 RtCol ¶1-2]. Prediction modeling renders over-demand probability [P.847 LeftCol]};
	Chen is directed to predictive modeling of transportation data with event types thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize Chen’s scoring of event types in combination with Hoang and Kang for the motivation of classifying over-demand which can be impacted by a plurality of event types (Chen [P.846 RtCol ¶4,6]).

With respect to claim 2, the combination of Hoang, Kang, and Chen teaches the computer-implemented method of claim 1, wherein 
	event data includes information about a date and time of an event, a location of the event, a type of the event, or an expected number of attendees {Hoang Fig 12 event date and time; [P.2164 Sect.C ¶2] “locations of accidents”; [P.2161 Sect.VI ¶1] “event type labels”. See also Chen Figs 5 and 9}.

With respect to claim 3, the combination of Hoang, Kang, and Chen teaches the computer-implemented method of claim 1, further comprising
	receiving trip data associated with a plurality of trips that have been taken by providers and riders interacting with the system that facilitates trips {Chen [P.847 RtCol Blt.1] “trip record” described from bike sharing data, the provider is e.g. DC Capital Bikeshare or NYC Citi Bike}, wherein trip data includes information about a pickup location and a drop off location, telematics data collected from the vehicle of the provider, safety incident reports about accidents or interpersonal conflicts that occurred during the trip, or feedback submitted by riders and providers {Chen [P.847 RtCol Blt.1] “The data format of each trip record is: (rental station, rental time, return station, return time)” wherein the rental station and return station correspond with pickup and dropoff locations, respectively. See also Hoang [P.2157 Sect.I ¶3] “real-time feedback”}.

With respect to claim 7, the combination of Hoang, Kang, and Chen teaches the computer-implemented method of claim 3, further comprising: 
	training a prediction model using the trip data and the event data {Hoang [P.2161 Sect.VI ¶3] “each classifier is trained using the labeled tweets of the corresponding pair of event types”}, 
However, Hoang does not disclose “predicts one or more event intensity score values as a function of trip data”, which is taught by Chen:
wherein 3the prediction model predicts one or more event intensity score values as a function of trip data {Chen [P.844 ¶4] “impacting factor (IF) of each event as the ratio of the event-time bike usage number to the normal value, and derive the IF of each event type. Table 2 shows the top 5 most impactive social event types on bike usage with regard to IF”. Additionally, [P.846 ¶1] Eq (10) “Geographically-Constrained Label Propagation… value function should be designed to reward the connectivity con(v,C) and penalize the geographic span dist(v,v’)” and [P.847 ¶3-5] “classify a cluster as an over-demand cluster”}.
One having ordinary skill in the art would have considered it obvious at the time of filing to combine the teaching of Chen with Hoang and Kang for the motivation so as to provide for “dynamic cluster-based over-demand prediction according to context” (Chen [P.842 Num1-3]).

With respect to claim 8, Hoang teaches: 
A non-transitory computer-readable storage medium storing computer program instructions executable by one or more processors of a system to perform steps {Hoang [P.2157] “mobile phones” fairly conveys storage medium and processor with executable instructions} comprising:
	The remainder of the claim is rejected for the same rationale as claim 1.

Claims 9-10 are rejected for the same rationale as claims 2-3, respectively.
Claim 14 is rejected for the same rationale as claim 7.

With respect to claim 15, Chen teaches
	A computer system comprising:
	one or more computer processors for executing computer program instructions; and a non-transitory computer-readable storage medium storing instructions executable by the one or more computer processors to perform steps {Chen [P.849 Last¶] “We evaluate the runtime efficiency of our approach on a 64-bit server with an quad-core 3.20 GHz CPU and 32GB RAM”} comprising: 
The remainder of this claim is rejected for the same rationale as claim 1. 
One having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the computer elements disclosed by Chen in combination with Hoang and Kang as obvious to try from finite ways to implement routine elements and functionality of computer systems with a reasonable expectation of success.

Claims 16-17 are rejected for the same rationale as claims 2-3, respectively.
Claim 20 is rejected for the same rationale as claim 7.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoang, Kang and Chen in view of 
Mazimpaka et al., “Trajectory data mining: A review of methods and applications”, hereinafter Mazimpaka.
With respect to claim 4, the combination of Hoang, Kang and Chen teaches the computer-implemented method of claim 1. Mazimpaka teaches wherein 
	event intensity score values include one or more of a number of pickups in the geofence, a number of drop-offs in the geofence, a number of calls made from within the geofence, a score of light levels within the geofence as detected by satellite, and a number of cars within the geofence {Mazimpaka [P.77 ¶2] “clustering on GPS points corresponding to pick-up points. A hotness index is finally calculated based on the property of the clusters” is scoring pickups in the geofence}. 
Both Hoang and Mazimpaka are directed to classification with mobility analysis thus being analogous. One having ordinary skill in the art would have considered it obvious prior to the effective filing date to combine the hotness index of Mazimpaka with the count of Hoang as applying known techniques to a known method with a reasonable expectation of success and/or to “define hotspots based on the crowdedness of areas” in application of “mobility-based clustering” (Mazimpaka [P.77 ¶2])

Claims 11 and 18 are rejected for the same rationale as claim 4.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoang, Kang and Chen in view of 
Monteiro De Lira, Vincius Cezar, “Mining human mobility data and social media for smart services” hereinafter DeLira.
With respect to claim 5, the combination of Hoang, Kang and Chen teaches the computer-implemented method of claim 1. DeLira teaches wherein 
	interventions include proactive interventions {Examiner interprets “proactive interventions” in view of instant specification [0043] “anticipation of events… proactive interventions include… optimizing pickup and drop-off locations and times” and [0063] “proactively recommending a future pickup time”. DeLira [P.15 ¶4] “adaptability to anticipate or delay the preferred departure and arrival time”; [P.17 Blt2] “anticipation of the trip with respect to the desired pick-up time”}.
	Both Hoang and DeLira are directed to classification with mobility analysis thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to include the proactive interventions disclosed by DeLira for the real-time user interaction of Hoang in order to improve logistical optimization as suggested “anticipation of the trip with respect to the desired pick-up time” (DeLira [P.17 Blt2]).

Claims 12 and 19 are rejected for the same rationale as claim 5.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hoang, Kang and Chen in view of 
Leader et al., US PG Pub No 20140372030A1, hereinafter Leader.
With respect to claim 6, the combination of Hoang, Kang and Chen teaches the computer-implemented method of claim 1. Leader teaches wherein
	interventions include reactive interventions {Examiner interprets “reactive events” in view of instant specification [0042] “reactive interventions include… sending messages to riders informing them of predicted delays”. Leader [0061] “recommendation to the mobile computing device 202 that the user depart his or her current location at an appropriate time to compensate for the predicted delay”}.
	Both Hoang and Leader are directed to routing and system to analyze travel patterns thus being analogous. A person having ordinary skill in the art would have considered it obvious at the time of filing to combine the reactive interventions of Leader with the user interaction of Hoang in order to enhance user satisfaction by providing information based on past or ongoing events.

Claim 13 is rejected for the same rationale as claim 6.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124